         Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 1 of 22



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 LOIS PIPER and BRENDA RUARK, individually                  Civil Action No.:
 and on behalf of all others similarly situated,

                                Plaintiffs,
                                                            CLASS ACTION COMPLAINT
        v.
                                                            JURY TRIAL DEMANDED
 THE TALBOTS, INC.,

                                Defendant.


       Plaintiffs Lois Piper and Brenda Ruark (“Plaintiffs”), individually and on behalf of

themselves and all others similarly situated, by and through their attorneys, make the following

allegations pursuant to the investigation of their counsel and based upon information and belief,

except as to allegations specifically pertaining to themselves and their counsel, which are based

on personal knowledge.

                                        INTRODUCTION

       1.       Defendant The Talbots, Inc. (“Defendant”) sold personal information about

Plaintiffs to list brokers, including for example NextMark, Inc., which in turn sold their

information to telemarketers and other aggressive advertisers. As a result, Plaintiffs are being

inundated with a barrage of unwanted junk mail and telephone solicitations. By selling

Plaintiffs’ personally identifiable information (“PII”), Defendant violated Virginia’s Personal

Information Privacy Act, Va. Code Ann. §§ 59.1-442, et seq. (the “VPIPA”).

       2.       Documented evidence confirms these facts. NextMark’s website offers to

provide access to the PII of 1,832,331 Talbots customers from the “Talbots Mailing List” at a

base price of “$120/M [per thousand],” (i.e., 12 cents apiece).
        Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 2 of 22




See Complaint Ex. A.




                                      2
         Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 3 of 22



       3.       Defendant also offer access to its “Talbots Wiland Direct Modeled Mailing List”

at the same base rate of “$120/M.” 1 The “Wiland Direct Modeled” list allows “Wiland Direct

members [to] apply their models to Talbot’s names to connect with their ideal customer type for

the highest rate of response.” Available Wiland models include, “Best Donor,” “Comprehensive

Response,” and “Long-Term Value.”




1
 Wiland Direct is a data cooperative. See https://wiland.com/about/company-overview. The
Wiland data cooperative pools “first-party, transaction-level consumer spending data” of
“250,000,000 adult U.S. consumers.” Id.
                                               3
         Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 4 of 22



See Complaint Ex. B.

       4.        The VPIPA clearly prohibits what Defendant has done. The VPIPA provides:

               No merchant, without giving notice to the purchaser, shall sell to
               any third person information which concerns the purchaser and
               which is gathered in connection with the sale, rental or exchange of
               tangible personal property to the purchaser at the merchant’s place
               of business.

Va. Code Ann. § 59.1-442(A).

       5.        Accordingly, Plaintiffs bring this Class Action Complaint against Defendant for

its intentional and unlawful sale of its customers’ PII in violation of the VPIPA, and for unjust

enrichment.

                                        NATURE OF THE CASE

       6.        To supplement their sales revenues, Defendant sells their customers’ personal

information to data miners and other third parties without providing their customers any notice

and without their consent.

       7.        Defendant’s disclosure of PII are not only unlawful, but also dangerous because

they allow for the targeting of particularly vulnerable members of society. In fact, anyone can

buy a customer list from Defendant that contains a number of categories of detailed information.

For example, a purchaser could buy a list with the names and addresses of all Talbots customers

who are wear size 4 and made purchases over $100. Defendant would sell such a list for

approximately $172 per thousand customers listed.

       8.        While Defendant profit handsomely from the unauthorized sale and disclosure of

their customers’ PII, they do so at the expense of their customers’ privacy and statutory rights

because Defendant do not provide their customers any notice, nor do they obtain their customers’

consent, before selling their PII.


                                                  4
         Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 5 of 22



                                             PARTIES

         9.      Plaintiff Lois Piper is a natural person and citizen of the State of Virginia.

Plaintiff Piper has made purchases at Talbots retail stores in Virginia. Every time Plaintiff Piper

made a purchase at a Talbots retail store in Virginia, the cashier requested her PII, including her

name and address. Prior to and at the time she made purchases at Talbots retail stores in

Virginia, Defendant did not notify Plaintiff Piper that it sells the PII of its customers, and

Plaintiff Piper has never authorized Defendant to do so. Furthermore, Plaintiff Piper was never

provided any written notice that Defendant sells its customers’ PII, or any means of opting out.

Since making purchases at Talbots, and continuing to present, Defendant sold, and continues to

sell, without consent or prior notice, Plaintiff Piper’s PII to data mining companies including

Wiland Direct and others, who then supplement that information with data from their own files.

Moreover, during that same period, Defendant sold – and continues to sell and offer for sale –

mailing lists containing Plaintiff Piper’s PII to third parties seeking to contact Talbots customers,

without first obtaining Plaintiff Piper’s consent or even giving her prior notice of the disclosure

and sales. Because Defendant sold her PII, Plaintiff Piper now receives junk mail and telephone

solicitations. These unwarranted offers waste Plaintiff Piper’s time, money, and resources.

These harassing junk mail offerings and phone call solicitations received by Plaintiff Piper are

attributable to Defendant’s unauthorized sale of her PII. Because Plaintiff Piper is entitled by

law to privacy in her PII, and because she paid money for her purchases at Talbots, Defendant’s

sale of her PII deprived Plaintiff Piper of the full set of benefits to which she was entitled as a

part of her Talbots purchases, thereby causing economic harm. Accordingly, what Plaintiff Piper

received (a purchase without statutory privacy protections) was less valuable than what she paid

for (a purchase with accompanying statutory privacy protections), and she would not have been



                                                  5
          Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 6 of 22



willing to pay as much, if at all, for her Talbots purchases had she known that Defendant would

sell her PII.

          10.    Plaintiff Brenda Ruark is a natural person and citizen of the State of Virginia.

Plaintiff Ruark has made purchases at Talbots retail stores in Virginia. Every time Plaintiff

Ruark made a purchase at a Talbots retail store in Virginia, the cashier requested her PII,

including her name and address. Prior to and at the time she made purchases at Talbots retail

stores in Virginia, Defendant did not notify Plaintiff Ruark that it sells the PII of its customers,

and Plaintiff Ruark has never authorized Defendant to do so. Furthermore, Plaintiff Ruark was

never provided any written notice that Defendant sells its customers’ PII, or any means of opting

out. Since making purchases at Talbots, and continuing to present, Defendant sold, and

continues to sell, without consent or prior notice, Plaintiff Ruark’s PII to data mining companies

including Wiland Direct and others, who then supplement that information with data from their

own files. Moreover, during that same period, Defendant sold – and continues to sell and offer

for sale – mailing lists containing Plaintiff Ruark’s PII to third parties seeking to contact Talbots

customers, without first obtaining Plaintiff Ruark’s consent or even giving her prior notice of the

disclosure and sales. Because Defendant sold her PII, Plaintiff Ruark now receives junk mail

and telephone solicitations. These unwarranted offers waste Plaintiff Ruark’s time, money, and

resources. These harassing junk mail offerings and phone call solicitations received by Plaintiff

Ruark are attributable to Defendant’s unauthorized sale of her PII. Because Plaintiff Ruark is

entitled by law to privacy in her PII, and because she paid money for her purchases at Talbots,

Defendant’s sale of her PII deprived Plaintiff Ruark of the full set of benefits to which she was

entitled as a part of her Talbots purchases, thereby causing economic harm. Accordingly, what

Plaintiff Ruark received (a purchase without statutory privacy protections) was less valuable than


                                                  6
          Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 7 of 22



what she paid for (a purchase with accompanying statutory privacy protections), and she would

not have been willing to pay as much, if at all, for her Talbots purchases had she known that

Defendant would sell her PII.

         11.     Defendant The Talbots, Inc. is a Delaware corporation with its principal place of

business at 175 Beal Street, Hingham, MA 02043. Defendant does business throughout Virginia,

Massachusetts, and the entire United States.

                                  JURISDICTION AND VENUE

        12.      This Court has subject matter jurisdiction over this civil action pursuant to 28

U.S.C. § 1332(d) because there are more than 100 class members and the aggregate amount in

controversy exceeds $5,000,000, exclusive of interest, fees, and costs, and at least one Class

member is a citizen of a state different from Defendant. This Court has supplemental jurisdiction

over state law claims pursuant to 28 U.S.C. § 1367.

        13.      This Court has personal jurisdiction over Defendant because Defendant conduct

substantial business within Massachusetts, such that Defendant have significant, continuous, and

pervasive contacts with the State of Massachusetts. Additionally, Defendant’s principal place of

business is in Hingham, Massachusetts.

        14.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant

does substantial business in this District, a substantial part of the events giving rise to Plaintiffs’

claims took place within this judicial District, and Defendant’s principal place of business is in

this District.

                                   FACTUAL BACKGROUND

     The Personal Information Market: Consumers’ Personal Information Has Real Value

        15.      In 2001, Federal Trade Commission (“FTC”) Commissioner Orson Swindle

remarked that “the digital revolution . . . has given an enormous capacity to the acts of collecting

                                                   7
         Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 8 of 22



and transmitting and flowing of information, unlike anything we’ve ever seen in our lifetimes . . .

[and] individuals are concerned about being defined by the existing data on themselves.” 2

       16.      More than a decade later, Commissioner Swindle’s comments ring truer than

ever, as consumer data feeds an information marketplace that supports a $26 billion dollar per

year online advertising industry in the United States. 3

       17.      The FTC has also recognized that consumer data possesses inherent monetary

value within the new information marketplace and publicly stated that:

               Most consumers cannot begin to comprehend the types and amount
               of information collected by businesses, or why their information
               may be commercially valuable. Data is currency. The larger the
               data set, the greater potential for analysis—and profit. 4

       18.      In fact, an entire industry exists where companies known as data miners

purchase, trade, and collect massive databases of information about consumers. Data miners

then profit by selling this “extraordinarily intrusive” information in an open and largely

unregulated market. 5




2
 The Information Marketplace: Merging and Exchanging Consumer Data (Mar. 13, 2001), at
8:15-11:16, available at
https://www.ftc.gov/sites/default/files/documents/public_events/information-marketplace-
merging-and-exchanging-consumer-data/transcript.pdf (last visited July 15, 2015).
3
  See Web’s Hot New Commodity: Privacy, WSJ.com (Feb. 28, 2011),
http://online.wsj.com/article/SB10001424052748703529004576160764037920274
.html (last visited July 15, 2015).
4
  Statement of FTC Commissioner Pamela Jones Harbour (Dec. 7, 2009), at 2, available
at https://www.ftc.gov/sites/default/files/documents/public_statements/remarks-ftc-
exploring-privacy-roundtable/091207privacyroundtable.pdf (last visited July 15, 2015)
(emphasis added).
5
  See Martha C. White, Big Data Knows What You’re Doing Right Now, TIME.com (July 31,
2012), http://moneyland.time.com/2012/07/31/big-data-knows-what-youre-doing-right-now/
(last visited July 15, 2013).

                                                  8
           Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 9 of 22



          19.    The scope of data miners’ knowledge about consumers is immense: “If you are

an American adult, the odds are that [they] know[] things like your age, race, sex, weight,

height, marital status, education level, politics, buying habits, household health worries, vacation

dreams—and on and on.” 6

          20.    Further, “[a]s use of the Internet has grown, the data broker industry has already

evolved to take advantage of the increasingly specific pieces of information about consumers

that are now available.” 7

          21.    Recognizing the serious threat the data mining industry poses to consumers’

privacy, on July 25, 2012, the co-Chairmen of the Congressional Bi- Partisan Privacy Caucus

sent a letter to nine major data brokerage companies seeking information on how those

companies collect, store, and sell their massive collections of consumer data. 8

          22.    In their letter, the co-Chairmen recognized that:

                By combining data from numerous offline and online sources, data
                brokers have developed hidden dossiers on every U.S. consumer.
                This large[-]scale aggregation of the personal information of
                hundreds of millions of American citizens raises a number of
                serious privacy concerns. 9


6
 Natasha Singer, You for Sale: Mapping, and Sharing, the Consumer Genome, N.Y. Times (June
16, 2012), available at http://www.nytimes.com/2012/06/17/technology/acxiom-the-quiet-giant-of-
consumer-database-marketing.html (last visited May 12, 2015).
7
 Letter from Senator John D. Rockefeller IV, Chairman, Senate Committee on Commerce,
Science, and Transportation, to Scott E. Howe, Chief Executive Officer, Acxiom (Oct. 9, 2012)
available at http://www.commerce.senate.gov/public/?a=Files.Serve&File_id=3bb94703-5ac8-
4157-a97b-a658c3c3061c (last visited July 15, 2015).
8
 See Bipartisan Group of Lawmakers Query Data Brokers About Practices Involving
Consumers’ Personal Information, Website of Senator Ed Markey (July 24, 2012),
http://www.markey.senate.gov/news/press-releases/bipartisan-group-of-lawmakers-query-data-
brokers-about-practices-involving-consumers-personal-information (last visited July 15, 2015).
9
    Id.

                                                 9
            Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 10 of 22



           23.   Data mining is especially troublesome when consumer information is sold to

direct-mail advertisers. In addition to causing waste and inconvenience, direct-mail advertisers

often use consumer information to lure unsuspecting consumers into various scams, 10 including

fraudulent sweepstakes, charities, and buying clubs. Thus, when companies like Defendant

share information with data miners and direct-mail advertisers, they contribute to the “[v]ast

databases of names and personal information” that are often “sold to thieves by large publicly

traded companies,” which “put[s] almost anyone within the reach of fraudulent telemarketers”

and other criminals. 11

           24.   Information disclosures like Defendant’s are particularly dangerous to the

elderly. “Older Americans are perfect telemarketing customers, analysts say, because they are

often at home, rely on delivery services, and are lonely for the companionship that telephone

callers provide.” 12 The FTC notes that “[t]he elderly often are the deliberate targets of

fraudulent telemarketers who take advantage of the fact that many older people have cash

reserves or other assets to spend on seemingly attractive offers.” 13




10
  See Prize Scams, Federal Trade Commission, http://www.consumer.ftc.gov/articles/0199-prize-
scams (last visited July 15, 2015).
11
   Charles Duhigg, Bilking the Elderly, With a Corporate Assist, N.Y. Times, May 20, 2007,
available at http://www.nytimes.com/2007/05/20/business/20tele.html?pagewanted=all&_r=0
(last visited July15, 2015).
12
     Id.
13
   Fraud Against Seniors: Hearing before the Senate Special Committee on Aging (August 10,
2000) (prepared statement of the FTC), available at
https://www.ftc.gov/sites/default/files/documents/public_statements/prepared-statement-federal-
trade-commission-fraud-against-seniors/agingtestimony.pdf (last visited July 15, 2015).

                                                 10
            Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 11 of 22



           25.    Indeed, an entire black market exists where the personal information of

vulnerable elderly Americans is exchanged. Thus, information disclosures like Defendant’s are

particularly troublesome because of their cascading nature: “Once marked as receptive to [a

specific] type of spam, a consumer is often bombarded with similar fraudulent offers from a host

of scam artists.” 14

           26.    Thus, as consumer data has become an ever-more valuable commodity, the data

mining industry has experienced rapid and massive growth. Unfortunately for consumers, this

growth has come at the expense of their most basic privacy rights.

     Consumers Place Monetary Value on their Privacy and Consider Privacy Practices When
                                    Making Purchases

           27.    As the data mining industry has grown, so too have consumer concerns

regarding the privacy of their personal information.

           28.    A recent survey conducted by Harris Interactive on behalf of TRUSTe, Inc.

showed that 89 percent of consumers polled avoid doing business with companies who they

believe do not protect their privacy online. 15 As a result, 81 percent of smartphone users polled

said that they avoid using smartphone apps that they don’t believe protect their privacy online. 16

           29.    Thus, as consumer privacy concerns grow, consumers are increasingly

incorporating privacy concerns and values into their purchasing decisions and companies viewed

as having weaker privacy protections are forced to offer greater value elsewhere (through better

quality and/or lower prices) than their privacy- protective competitors.


14
     See id.
15
  See 2013 TRUSTe US Consumer Confidence Index, TRUSTe, http://www.truste.com/us-
consumer-confidence-index-2013/ (last visited July 15, 2015).
16
     Id.

                                                 11
        Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 12 of 22



       30.      In fact, consumers’ personal information has become such a valuable

commodity that companies are beginning to offer individuals the opportunity to sell their

personal information themselves. 17

       31.      These companies’ business models capitalize on a fundamental tenet underlying

the personal information marketplace: consumers recognize the economic value of their private

data. Research shows that consumers are willing to pay a premium to purchase services from

companies that adhere to more stringent policies of protecting their personal data. 18

       32.      Thus, in today’s economy, individuals and businesses alike place a real,

quantifiable value on consumer data and corresponding privacy rights. 19 As such, where a

business offers customers a service that includes statutorily guaranteed privacy protections, yet

fails to honor these guarantees, the customer receives a service of less value than the service paid

for.

                          Defendant Unlawfully Sells Its Customers’ PII

       33.      Every time a customer makes a purchase at a Talbots retail store in Virginia, the

cashier requests that the customer provide her PII, including her name and address.



17
  See Joshua Brustein, Start-Ups Seek to Help Users Put a Price on Their Personal Data, N.Y.
Times (Feb. 12, 2012), available at http://www.nytimes.com/2012/02/13/technology/start-ups-
aim-to-help-users-put-a-price-on-their-personal-data.html (last visited July 15, 2015).
18
   See Tsai, Cranor, Acquisti, and Egelman, The Effect of Online Privacy Information on
Purchasing Behavior, 22(2) Information Systems Research 254, 254 (2011); see also European
Network and Information Security Agency, Study on monetising privacy (Feb. 27, 2012),
available at https://www.enisa.europa.eu/activities/identity-and-
trust/library/deliverables/monetising-privacy (last visited July 15, 2015).
19
   See Hann, et al., The Value of Online Information Privacy: An Empirical Investigation (Oct.
2003) at 2, available at
http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.321.6125&rep=rep1&type=pdf (last
visited July 15, 2015) (“The real policy issue is not whether consumers value online privacy. It is
obvious that people value online privacy.”)
                                                 12
        Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 13 of 22



       34.      Using that information, Defendant maintains a vast digital database comprised

of their customers’ PII. Defendant sells their customers’ PII to data mining companies including

Wiland and others, who then supplement that information with additional sensitive personal

information about each Talbots customer, including gender, purchasing habits, and charitable

donations. (See, e.g., Exhibits A-B).

       35.      Defendant then sells their mailing lists—which include customers’ PII, and can

include the sensitive information obtained from data miners—to data miners, other consumer-

facing businesses, non-profit organizations seeking to raise awareness and solicit donations, and

to political organizations soliciting donations, votes, and volunteer efforts. (See Exhibits A–B).

       36.      As a result of Defendant’s data compiling and sharing practices, companies can

purchase mailing lists from Defendant that identify Talbots customers by their most intimate

details: income, political affiliation, religious practice, and charitable donations. Defendant’s

sale of such sensitive and personal information puts consumers, especially the more vulnerable

members of society, at risk of serious harm from scammers. For example, Talbots will sell—to

anyone willing to pay for it— list with the names and addresses of all Talbots customers who are

wear size 4, made purchases over $100, and have a history of charitable donations.

       37.      Defendant does not seek its customers’ prior consent to any of these sales, nor

does it notify its customers about these sales. Thus, its customers remain unaware that their PII

and other sensitive personal information is being bought and sold on the open market.

       38.      As a result, Defendant sold and continues to sell their customers’ PII – including

their purchasing habits and preferences – to anybody willing to pay for it.




                                                13
         Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 14 of 22



       39.       By and through these actions, Defendant has intentionally sold to third parties

their Virginia customers’ PII without consent or notice, in direct violation of the VPIPA with

respect to Plaintiffs and other members of the Class.

                               CLASS ACTION ALLEGATIONS

       40.     Plaintiffs seek to represent a class defined as all Virginia residents who had their

PII sold to third parties by Defendant without consent (the “Class”). Excluded from the Class is

any entity in which Defendant have a controlling interest, and officers or directors of Defendant.

       41.     Members of the Class are so numerous that their individual joinder herein is

impracticable. On information and belief, members of the Class number in the thousands. The

precise number of Class members and their identities are unknown to Plaintiffs at this time but

may be determined through discovery. Class members may be notified of the pendency of this

action by mail and/or publication through the distribution records of Defendant.

       42.     Common questions of law and fact exist as to all Class members and predominate

over questions affecting only individual Class members. Common legal and factual questions

include, but are not limited to: (a) whether Defendant obtained consent before selling to third

parties Plaintiffs’ and the Class’s PII; (b) whether Defendant provided notice before selling to

third parties Plaintiffs’ and the Class’s PII; (c) whether Defendant’s sale of Plaintiffs’ and the

Class’s PII violated the Personal Information Privacy Act, Va. Code §§ 59.1-442, et seq.; and (d)

whether Defendant’s sale of Plaintiffs’ and the Class’s PII constitutes unjust enrichment.

       43.     The claims of the named Plaintiffs are typical of the claims of the Class in that the

named Plaintiffs and the Class sustained damages as a result of Defendant’s uniform wrongful

conduct, based upon Defendant’s sale of Plaintiffs’ and the Class’s PII.




                                                 14
         Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 15 of 22



        44.     Plaintiffs are adequate representatives of the Class because their interests do not

conflict with the interests of the Class members they seek to represent, they have retained

competent counsel experienced in prosecuting class actions, and they intend to prosecute this

action vigorously. The interests of Class members will be fairly and adequately protected by

Plaintiffs and their counsel.

        45.     The class mechanism is superior to other available means for the fair and efficient

adjudication of the claims of Class members. Each individual Class member may lack the

resources to undergo the burden and expense of individual prosecution of the complex and

extensive litigation necessary to establish Defendant’s liability. Individualized litigation

increases the delay and expense to all parties and multiplies the burden on the judicial system

presented by the complex legal and factual issues of this case. Individualized litigation also

presents a potential for inconsistent or contradictory judgments. In contrast, the class action

device presents far fewer management difficulties and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court on the issue of

Defendant’s liability. Class treatment of the liability issues will ensure that all claims and

claimants are before this Court for consistent adjudication of the liability issues.

                                            COUNT I
                       Violation of the Personal Information Privacy Act
                                 (Va. Code §§ 59.1-442, et seq.)

        46.     Plaintiffs repeat the allegations contained in the foregoing paragraphs as if fully

set forth herein.

        47.     Plaintiffs bring this claim individually and on behalf of members of the Class

against Defendant.




                                                 15
         Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 16 of 22



       48.       Defendant is a “merchant” as that term is defined in the VPIPA. See Va. Code

§ 59.1-442(A)-(B).

       49.       Plaintiffs made purchases at Talbots retail stores in Virginia.

       50.       At all times relevant, and beginning on the dates Plaintiffs made their purchases at

Talbots retail stores in Virginia, Defendant sold Plaintiffs’ PII, which identified them as Talbots

customers, in at least two ways.

       51.       First, Defendant sold mailing lists containing Plaintiffs’ PII to data mining

companies including Wiland, and others, who then supplemented the mailing lists with

additional sensitive information from their own databases, before sending the mailing lists back

to Defendant.

       52.       Second, Defendant sold its mailing lists containing Plaintiffs’ PII—enhanced with

additional information from data miners—to third parties, including other consumer-facing

companies, direct-mail advertisers, and organizations soliciting monetary contributions,

volunteer work, and votes.

       53.       Because the mailing lists included the additional information from the data

miners, the lists were more valuable, and Defendant was able to increase their profits gained

from the mailing list sales.

       54.       By selling their customer lists, Defendant sold to third persons information which

concerns the purchaser and which was gathered in connection with the sale, rental or exchange of

tangible personal property to the purchaser the merchant’s place of business. See Va. Code

§ 59.1-442(A).




                                                  16
         Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 17 of 22



       55.       The information Defendant sold indicates Plaintiffs’ names and address, as well

as the fact that they made purchases at Talbots retail stores. Accordingly, the records or

information sold by Defendant indicate Plaintiffs’ identity. See Va. Code § 59.1-442(A).

       56.       Plaintiffs and the members of the Class never consented to Defendant selling their

PII to anyone.

       57.       Worse yet, Plaintiffs and the members of the Class did not receive notice before

Defendant sold their PII to third parties.

       58.       The information sold by Defendant was not gathered for purposes of extending

credit and was not gathered for the purposes of the recording and sale, rental, exchange or

disclosure to others of information obtained from any public body as defined in the Virginia

Freedom of Information Act, Va. Code §§ 2-2-3700, et seq.

       59.       Defendant’s sales of Plaintiffs’ and the Class’s PII were not made pursuant

incidental to the sale or other disposition of accounts receivable.

       60.       Defendant’s sales of Plaintiffs’ and the Class’s PII were not made in conjunction

with check validation transactions.

       61.       Defendant’s sales of Plaintiffs’ and the Class’s PII were not made in connection

with any sale by Defendant of their retail operations at one or more locations.

       62.       Defendant’s sales of Plaintiffs’ PII were made to data miners, direct-mail

advertisers, and organizations soliciting monetary contributions, volunteer work, and votes—all

in order to increase Defendant’s revenue.

       63.       By selling Plaintiffs’ PII, Defendant violated Plaintiffs’ and the Class’s

statutorily-protected right to privacy under the VPIPA. See Va. Code §§ 59.1-442, et seq.




                                                  17
         Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 18 of 22



        64.    Additionally, because Plaintiffs and the members of the Class paid for their

Talbots purchases, and Defendant was obligated to comply with the VPIPA, Defendant’s

unlawful sale of Plaintiffs’ and the other Class members’ PII deprived Plaintiffs and the Class

members of the full value of their paid-for Talbots purchases. Because Plaintiffs and the other

Class members ascribe monetary value to the privacy of their PII, Defendant’s unlawful sale of

their PII caused them to receive less value than they paid for, thereby causing them economic

harm.

        65.    Likewise, because Plaintiffs and the other Class members ascribe monetary value

to the privacy of their PII, a Talbots purchase that keeps their PII private is more valuable than

one that does not.

        66.    Accordingly, had Plaintiffs been adequately informed of Defendant’s data sales

practices, they would not have been willing to make their Talbots purchases at the price charged,

if at all. Thus, Defendant’s unlawful sales caused Plaintiffs economic harm.

        67.    Defendant’s sale of Plaintiffs’ PII to third parties has also caused an influx of

third-party print advertisements and marketing calls to their cellular phones.

        68.    As a result of Defendant’s unlawful and continued disclosure of their PII,

Plaintiffs and the members of the Class have suffered privacy and economic injuries. On behalf

of themselves and the Class, Plaintiffs seek: (1) an injunction requiring Defendant to provide

notice and/or obtain consent from Virginia customers prior to the disclosure of their PII as

required by the VPIPA; (2) damages in the amount of $100 per violation, per Class member

pursuant to Va. Code § 59.1-444; and (3) costs and reasonable attorneys’ fees pursuant to Va.

Code § 59.1-444.




                                                 18
         Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 19 of 22



                                           COUNT II
                                        Unjust Enrichment

        69.     Plaintiffs repeat the allegations contained in the paragraphs above as if fully set

forth herein.

        70.     Plaintiffs bring this claim individually and on behalf of the members of the Class

against Defendant.

        71.     Plaintiffs and the Class members conferred benefits on Defendant by providing

Defendant with their PII and paying Defendant for their Talbots purchases. Defendant received

and retained the information and money belonging to Plaintiffs and the Class when Plaintiffs and

the Class made their Talbots purchases.

        72.     Because Defendant received and processed Plaintiffs’ and the Class’s payments

and PII, and because Defendant has employees handling customer accounts and billing as well as

customer data, Defendant appreciates or has knowledge of such benefits.

        73.     Under the VPIPA, Plaintiffs and the Class members were entitled to

confidentiality in their PII as part of their Talbots purchases.

        74.     Under principles of equity and good conscience, because Defendant failed to

comply with the VPIPA, Defendant should not be allowed to retain the full amount of money

Plaintiffs and the Class paid for their Talbots purchases or the money they received by selling

Plaintiffs’ and the Class’s PII.

        75.     Plaintiffs and the other Class members have suffered actual damages as a result of

Defendant’s unlawful conduct in the form of the value Plaintiffs and the other Class members

paid for and ascribed to the confidentiality of their PII. This amount is tangible and will be

calculated at trial.



                                                  19
         Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 20 of 22



       76.     Additionally, Plaintiffs and the Class members have suffered actual damages

inasmuch as Defendant’s failure to inform them that they would sell their PII caused them to

make purchases at Talbots retail stores in Virginia when they otherwise would not have.

       77.     Further, a portion of the purchase price of each Talbots product sold to Plaintiffs

and the other Class members was intended to ensure the confidentiality of Plaintiffs’ and the

other Class members’ PII, as required by the VPIPA. Because Plaintiffs and the other Class

members were denied services that they paid for and were entitled to receive—i.e.,

confidentiality of their PII—and because Plaintiffs and the Class would have commanded a

discount to voluntarily forego those benefits, they incurred actual monetary damages.

       78.     To prevent inequity, Defendant should return to Plaintiffs and the Class the value

they ascribe to confidentiality of their PII and all money derived from Defendant’s sale of

Plaintiffs’ and the Class’s PII.

       79.     Accordingly, Plaintiffs and the Class members seek an order declaring that

Defendant’s conduct constitutes unjust enrichment, and awarding Plaintiffs and the Class

restitution in an amount to be calculated at trial equal to the amount of money obtained by

Defendant through their sale and disclosure of Plaintiffs’ and the Class’s PII.

                                     PRAYER FOR RELIEF

       80.     WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

situated, seek a judgment against Defendant as follows:

                 A.      For an order certifying the Class under Rule 23 of the Federal Rules
                         of Civil Procedure and naming Plaintiffs as representatives of the
                         Class and Plaintiffs’ attorneys as Class Counsel to represent the
                         Class.

                 B.      For an order declaring that Defendant’s conduct as described herein
                         violates the Personal Information Privacy Act, Va. Code § 59.1-
                         442;

                                                20
      Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 21 of 22



              C.      For an order finding in favor of Plaintiffs and the Class on all counts
                      asserted herein;

              D.      For an award of damages, in the amount of $100 per violation, to
                      Plaintiffs and each Class member, as provided by the Personal
                      Information Privacy Act, Va. Code § 59.1-444;

              E.      For prejudgment interest on all amounts awarded;

              F.      For an order of restitution and all other forms of equitable monetary
                      relief;

              G.      For injunctive relief as pleaded or as the Court may deem proper;
                      and;

              H.      For an order awarding Plaintiffs and the Class their reasonable
                      attorneys’ fees and expenses and costs of suit.

                                      JURY DEMAND

        Plaintiffs demand a trial by jury on all causes of action and issues so triable.

Dated: February 14, 2020                     Respectfully submitted,

                                             PLAINTIFFS LOIS PIPER, BRENDA
                                             RUARK and THE PUTATIVE CLASS,
                                             By their attorneys,


                                             /s/ David S. Godkin
                                             David S. Godkin (BBO #196530)
                                             James E. Kruzer (BBO #670827)
                                             BIRNBAUM & GODKIN, LLP
                                             280 Summer Street
                                             Boston, MA 02210
                                             Telephone: (617) 307-6110
                                             godkin@birnbaumgodkin.com
                                             kruzer@birnbaumgodkin.com

                                             Joshua D. Arisohn*
                                             Philip L. Fraietta*
                                             BURSOR & FISHER, P.A.
                                             888 Seventh Avenue
                                             New York, NY 10019
                                             Telephone: (646) 837-7150
                                             jarisohn@bursor.com
                                             pfraietta@bursor.com

                                             *Pro Hac Vice Forthcoming
                                               21
Case 1:20-cv-10297-NMG Document 1 Filed 02/14/20 Page 22 of 22




                              22
